Citation Nr: 1738706	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-13 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for the loss of the left hand.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).  

5.  Entitlement to service connection for Buerger's disease, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2014 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran has claimed entitlement to compensation for loss of use of the left hand as due to VA treatment, pursuant to 38 U.S.C.A. § 1151, and in the alternative as secondary to his service-connected PTSD.  The claim for service-connected benefits was denied in the December 2014 rating decision, and the Veteran filed a timely Notice of Disagreement (NOD) in January 2015.  However, the NOD was interpreted as only being with the denial of Section 1151 benefits, and so no statement of the case (SOC) was issued on the claim of entitlement to service connection for the loss of the left hand; therefore a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

In addition, the most recent VA examination assessing the Veteran's service-connected PTSD was performed in May 2014, over three years ago.  Further, treatment notes and a July 2017 private PTSD evaluation reflect symptomatology that is more severe than that documented at the May 2014 VA examination.  Therefore, the Veteran should be scheduled for another VA examination to assess the current degree of severity of his PTSD.

Finally, as the Veteran's entitlement to benefits for loss of use of the left hand under 38 U.S.C.A. § 1151 is in part dependent on the outcome of the service connection claim, and his claim of entitlement to SMC and TDIU are in part dependent on the increased rating and service connection claims, these issues are inextricably intertwined.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC in response to the Veteran's January 2015 NOD as to the issue of entitlement to service connection for loss of use of the left hand as a result of Buerger's disease, to include as secondary to service-connected PTSD.  Inform the Veteran that if the claim is denied, a substantive appeal must be filed in order for the Board to review the appeal of the issue.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

3.  Then, the Veteran should be afforded the appropriate examination to assess the current degree of severity of his PTSD.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.

4.  Adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his agent, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


